 

Exhibit 10.5

 

EQUITY COMPENSATION AGREEMENT

 

THIS EQUITY COMPENSATION AGREEMENT (this "Agreement") made as of the 1st day of
September 2017, between BIONIK LABORATORIES CORP, a corporation incorporated
under the laws of the state of Delaware (hereinafter referred to as the
"Issuer") and Eric Dusseux, an individual resident in France (hereinafter
referred to as the "Employee");

 

WHEREAS the Employee is to be employed by Bionik Laboratories, Inc., a Canadian
corporation, a wholly owned subsidiary of the Issuer ("Bionik Canada"); and

 

WHEREAS the Issuer desires to provide additional compensation to the Employee in
connection with and contingent on his continued service with Bionik Canada in
the form of certain equity grants to be made by Issuer, to be issued under the
terms of an equity incentive plan to be adopted by the Issuer; and

 

WHEREAS the Employee agrees to be employed by Bionik Canada in exchange for
compensation to be provided pursuant to an employment agreement with Bionik
Canada and for the consideration to be provided by Issuer pursuant to this
Agreement;

 

NOW, THEREFORE, THIS AGREEMENT witnesses that the parties have agreed that the
terms and conditions of the equity compensation to be provided by the Issuer to
the Employee, as set forth below:

 

1.          Grant of Initial Stock Option. A grant of a stock option (with an
exercise price equal to the fair market value of the underlying shares
determined on the date of grant, and with an expiration date that is the tenth
(10th) anniversary of its date of grant) (the "Initial Option") representing a
right to acquire 6% of the aggregate amount of outstanding common stock and
exchangeable shares of the Issuer as soon as practicable following the
Employee's date of hire by Bionik Canada or the effective date of this
Agreement, whichever is later. 1/6 of the Initial Option (for 1% of the
outstanding equity of the Issuer) will be vested and exercisable as of its date
of grant, and the unvested portion of the Initial Option will become vested and
exercisable as follows:

 

(a)          50% of the Initial Option that is not vested as of the date of
grant shall become vested in 5 equal annual installments on each of the five
anniversaries of the Employee's date of hire; and

 

(b)          The other 50% of the Initial Option that is not vested as of the
date of grant shall potentially become in 5 equal separate traunches annually
based on the Employee's achievement of annual performance goals to be
established by the board of directors of Bionik Canada, in consultation with the
Employee. The extent to which each separate traunche becomes vested shall be
determined by reference to the Employee's annual performance as measured by
reference to the performance targets set for that performance period. In the
event a specific traunch is not fully vested, that traunche shall not be
forfeited, but shall remain outstanding, and may become vested as a result of
the Employee's future performance at an above target level or as a result of
accelerated vesting on the occurrence of any other event that triggers
accelerated vesting under this Agreement.

 

 

 

 

2.          Accelerated Vesting. Notwithstanding anything herein to the
contrary, the Initial Option, including any portion that is subject to vesting
based on the period of the Employee's service and any portion that is subject to
vesting on the basis of performance, shall be fully vested on the occurrence of
any of the following conditions:

 

(a)          A Change in Control (as defined in the 2014 Equity Incentive Plan,
as amended); provided, however, that a Change in Control shall also include a
transaction affecting Bionik Canada, that would constitute a Change in Control
by applying that definition as though Bionik Canada were the Issuer);

 

(b)          Termination of the Employee's employment with Bionik Canada or any
other similar change in Employee's employment that constitutes a "separation
from service" (as that phrase is used for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), other than where such
termination of employment is by Bionik Canada or other affiliate of the Issuer
for "Cause" (as defined in the 2014 Equity Incentive Plan, as amended) or where
such termination of employment is by reason of the Employee's voluntary
resignation other than for "Good Reason" (as hereinafter defined).

 

(c)          For these purposes, the Employee shall be deemed to have resigned
for "Good Reason" only under the following circumstances:

 

(i)          There has been a material reduction in the Employee's compensation
or responsibilities, a requirement that the Employee report to any person other
than the boards of directors of Bionik Canada or of the Issuer or a requirement
that the Employee relocate more than 50 miles away from his current principal
work place without his consent; and

 

(ii)         The Employee must have provided notice of the existence of any
condition claimed to be Good Reason within three (3) months of its initial
existence, and Bionik Canada and/or the Issuer (as the case may be) must have
failed to correct such condition within thirty (30) days of receipt of such
notice.

 

3.          Miscellaneous Provisions.

 

(a)          Headings. The division of this Agreement into articles and sections
and the insertion of headings are for the convenience of reference only and
shall not affect the construction or interpretation of this Agreement.

 

(b)          Assignment. This Agreement shall be personal as to the Employee and
shall not be assignable by the Employee subject to the terms herein. This
Agreement shall enure to the benefit of and be binding upon the heirs,
executors, administrators and legal personal representatives of the Employee and
the successors and permitted assigns of the Issuer.

 

(c)          Entire Agreement. This Agreement and the documents and agreements
referenced herein constitute the entire agreement between the parties with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto,
whether verbal or in writing. There are no other written or verbal
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory between the parties.

 

 - 2 - 

 

 

(d)          Amendments. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by both of the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party.

 

(e)          Severability. If any provision of this Agreement is determined to
be invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

 

(f)          Further Acts. The parties shall do all such further acts and things
and provide all such assurances and deliver all such documents in writing as may
be required, from time to time in order to fully carry out the terms, provisions
and intent of this Agreement.

 

(g)          Notice. Any demand, notice or other communication to be given in
connection with this Agreement shall be given in writing by personal delivery,
electronic delivery or by registered mail addressed to the recipient as follows:

 

Leslie Markow – CFO

Bionik Laboratories Inc.

483 Bay Street, Office N105

Toronto, Ontario M5G 2C9

Telephone: (416) 640-7887 x 508

Email:     lm@bioniklabs.com

 

and

 

Eric Dusseux

edusseux@yahoo.fr

1, rue du Capot

69300 Caluire-et-Cuire

France

 

or such other address, individual or telecopy number, or by email as may be
designated by either party to the other in accordance herewith. Any notice given
by personal delivery will be conclusively deemed to have been given on the day
of actual delivery of the notice and, if given by registered mail, on the third
day, other than a Saturday, Sunday or statutory holiday in Ontario, following
the deposit of the notice in the mail. If the party giving any notice knows or
ought reasonably to know of any difficulties with the postal system that might
affect the delivery of mail, any such notice may not be mailed but must be given
by personal delivery. In the case of electronic delivery, on the same day that
it was sent if sent on a business day and the acknowledgement of receipt is
received by the sender before 5:00 p.m. (in the place of receipt) on such day,
and otherwise on the first business day thereafter.

 

 - 3 - 

 

 

(h)          Jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware1, without regard to its
conflict of law rules.

 

(i)          Securities Regulatory Authority Requirement. The Issuer and the
Employee acknowledge that this Agreement shall be subject to compliance with any
applicable rules, regulations and policies of any stock exchange or exchanges on
which any securities of the Issuer may from time to time be listed and any other
securities authority having jurisdiction.

 

(j)          Time of the Essence. Time shall be of the essence in this
Agreement.

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.

 

SIGNED, SEALED AND DELIVERED )   ) in the presence of )   )

 

/s/ Leslie Markow   /s/ Eric Dusseux Witness   Eric Dusseux

 

Leslie Markow               BIONIK LABORATORIES CORP.           /s/ Marc Mathieu
  per: Authorized Signing Officer           I have authority to bind the
corporation.           Marc Mathieu     Name Printed                 Title      
               

 

 - 4 - 

